ORDER ADOPTING REVISION IN AND RE-PUBLISHING PORTIONS OF RULE 3.15(A)
¶ 1 Pursuant to the provisions of Section of 1051(b) of Title 22 of the Oklahoma Statutes, we hereby revise, adopt, promulgate and republish subsection (A) of Rule 3.15, Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch. 18, App. (2005), as follows (strikethrough denotes words deleted, and words underlined denotes language added):
A. Issuance of Mandate. After the expiration of twenty (20) days from the filing of a decision in a- regular-appeal any appeal filed with this Court, the Clerk shall issue a mandate to the court in which the Judgment and Sentence was rendered in accordance with the decision of this Court. This procedure shall not apply to original proceedings for extraordinary writs brought under Section X of these Rules. PROVIDED HOWEVER, nothing in these Rules shall prohibit this Court, where ■■■■neQessar-yr-from directing the issuance of the mandate forthwith upon the delivery -and filing of the decision with the Clerk of this Court. The Court’s action shall be without prejudice to the filing of a petition for rehearing as set out in Rule 3.14.
¶ 2 This revision shall become effective on the date of this order.
¶ 3 IT IS SO ORDERED.
¶ 4 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 5th day of May, 2005.
/s/ Charles S. Chapel CHARLES S. CHAPEL, Presiding Judge
/s/ Gary L. Lumpkin GARY L. LUMPKIN, Vice Presiding Judge
/s/ Charles A. Johnson CHARLES A. JOHNSON, Judge
/s/ Arlene Johnson ARLENE JOHNSON, Judge